Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2018

                                      No. 04-17-00644-CV

                           Edgardo R. BAEZ and The Baez Law Firm,
                                         Appellants

                                                 v.

                                      Gilberto VILLEGAS,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI02694
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        The reporter’s record was due on January 3, 2018. See TEX. R. APP. P. 35.1. On January
23, 2018, the court reporter filed a notice of late record and advised this court that Appellant has
not paid the fee to prepare the reporter’s record.
        On January 26, 2018, we ordered Appellant to provide written proof to this court by
February 5, 2018, that (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
We warned Appellant that if he failed to respond within the time provided, he would have to file
a brief with this court by February 26, 2018, and the court would only “consider and decide those
issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
         On February 6, 2018, Appellant advised this court that he is unable to pay for the record
in full at this time. He asked the court for additional time to secure the funds.
        Appellant’s motion is GRANTED. Appellant must provide written proof to this court by
February 26, 2018, that he has paid the reporter’s fee in full or that he has made arrangements
with the court reporter to pay the reporter’s fee. If Appellant fails to provide written proof as
ordered, Appellant’s brief will be due on March 19, 2018, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).
        Any request for additional time to file the reporter’s record must be accompanied by a
signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court